Case 1:19-cv-05020-JPH-TAB Document 14 Filed 04/21/21 Page 1 of 9 PageID #: 121




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 RUSSELL W. ROACH,                                     )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 1:19-cv-05020-JPH-TAB
                                                       )
 STANLEY KNIGHT,                                       )
                                                       )
                               Respondent.             )

                      Order Denying Petition for a Writ of Habeas Corpus
                            and Directing Entry of Final Judgment

        Indiana prison inmate Russell W. Roach petitions for a writ of habeas corpus challenging

 a prison disciplinary sanction imposed in disciplinary case number IRO 18-06-0004. For the

 reasons explained in this Order, Mr. Roach's habeas petition must be denied.

        A.      Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 1:19-cv-05020-JPH-TAB Document 14 Filed 04/21/21 Page 2 of 9 PageID #: 122




        B.      The Disciplinary Proceeding

        On June 21, 2018, Indiana Department of Correction (IDOC) administrative assistance

 Michelle Rains wrote a Report of Conduct charging Mr. Roach with filing a frivolous lawsuit, a

 violation of the IDOC's Adult Disciplinary Code offense B-243. The Report of Conduct states:

        On June 20, 2018, the Administrative Assistant's Office was notified by Jennifer
        Lee Farmer, Director of the Indiana Department of Correction Sentence
        Computation/Release Unit (via Paula Dickson), that offender Roach, Russell
        #954613 had filed a lawsuit against the State of Indiana in which he was seeking a
        6 month time cut for the completion of 3 separate vocational programs (Computer
        Business, completed at the Indiana State Prison, Horticulture completed at the New
        Castle Correctional Facility and DOL Animal Trainer). Russell claimed that IDOC
        Counselors made erroneous entries and refused to correct the entries. Roach filed
        grievances and exhausted his administrative remedies before proceeding to the
        litigation step. In a lawsuit filed by Roach (49G01-9501-PC-006876), the offender
        was seeking a six month time credit for the completion of the above stated programs
        (3 total programs) for a total of 18 months. In a declaration signed by Jennifer
        Farmer, IDOC Policy and Administrative Procedure 01-04-101 VII(F)(3)(c)(1)(e)
        allows for a maximum of one year credit time for the completion of vocational
        programs. Additionally, offender Roach already received 183 credit days for the
        completion of the Computer Business program on 05-06-2006 and an additional
        183 credit days for Horticulture on 05-03-2006 for a total of 366 days. With 366
        days credited to Roach for the completion of said vocational programs, he was
        maxed out on credit time he could receive for completing vocational programming.
        On March 14, 2018 in the case of Roach v State of Indiana - 49G01-9501-PC-
        006876 the Marion County Judge granted the Respondent's (State of Indiana)
        Motion for Summary Disposition and denied the Petitioner's (Roach) Motion to
        Correct Credit Time Not Previously Awarded. In his petition to the court, offender
        Roach was attempting to secure earned credit time for vocational programs in
        which he had already received time cuts (Computer Business and Horticulture).
        Additionally, offender Roach was attempting to secure credit time beyond what is
        allowed by policy, thus filing a frivolous lawsuit.

 Dkt. 10-1.

        Mr. Roach was notified of the charge on July 5, 2018, when he received the Screening

 Report. Dkt. 10-2. He pled not guilty to the charge and asked for lawyer Lindsay Schneider to

 provide testimony that Mr. Roach did not know about the lawsuit or policy. Id. Mr. Roach did not

 request physical evidence. Id.



                                                2
Case 1:19-cv-05020-JPH-TAB Document 14 Filed 04/21/21 Page 3 of 9 PageID #: 123




        A hearing was held on August 7, 2018. Dkt. 10-6. Mr. Roach's statement was that "the

 documents don't match up." Id. The hearing officer (DHO) had postponed the hearing at least twice

 to allow time for Mr. Roach's lawyer to provide a statement, but no statement was received. Id.,

 dkts. 10-4 & 10-5 (hearing continuance forms). The DHO considered Mr. Roach's statement, staff

 reports, and court documents. Dkt. 10-6. Mr. Roach was found guilty of filing a frivolous lawsuit

 and sanctioned with a loss of earned credit time. Id.

        Mr. Roach appealed to the Facility Head and the IDOC Final Reviewing Authority, but

 both appeals were denied. Dkts. 10-7 & 10-8. He then brought this petition for a writ of habeas

 corpus pursuant to 28 U.S.C. § 2254. The Warden has filed a return and the disciplinary case

 record. Dkts. 10 & 10-1 – 10-15. Mr. Roach filed a reply. Dkt. 13. The petition is ready for

 decision.

        C.      Analysis

        Mr. Roach presents four grounds for relief in his petition. The Court addresses each in turn.

                1.      Retaliation and Sufficiency of the Evidence

        The Court understands Mr. Roach's first ground for relief to argue that the disciplinary

 charges were brought against him in retaliation for his filing of a tort claim. Dkt. 1 at 3-4. In his

 reply, Mr. Roach clarifies that the IDOC "possibly" retaliated against him. Dkt. 13 at 2. The

 respondent argues that as to any retaliation claim, Mr. Roach failed to exhaust his administrative

 remedies because he did not present a retaliation claim in his appeals to the Facility Head and Final

 Reviewing Authority. Dkt. 10 at 7; see dkt. 10-7 (Facility Head appeal). Mr. Roach states he did

 exhaust his administrative remedies, but he offers no supporting evidence or argument. Dkt. 13 at

 5.




                                                  3
Case 1:19-cv-05020-JPH-TAB Document 14 Filed 04/21/21 Page 4 of 9 PageID #: 124




         In Indiana, only the issues raised in a timely appeal to the Facility Head and then to the

 IDOC or Final Reviewing Authority may be raised in a petition for writ of habeas corpus. 28

 U.S.C. § 2254(b)(1)(A); Eads v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002); Moffat v. Broyles, 288

 F.3d 978, 981 (7th Cir. 2002). Therefore, if Mr. Roach did not present a retaliation claim in his

 administrative appeals, this Court cannot consider a retaliation claim because it has not been

 exhausted. In his administrative appeals, Mr. Roach never used the word "retaliation" in the body

 of his appeal, and a fair reading of the appeal does not implicate any retaliation allegation. Mr.

 Roach did not exhaust his administrative remedies on a retaliation claim so the Court cannot

 consider such a claim brought in this case. Habeas corpus relief on a retaliation claim, therefore,

 is denied.

        To the extent that this claim challenges the sufficiency of the evidence, it is governed by

 the "some evidence" standard. "[A] hearing officer's decision need only rest on 'some evidence'

 logically supporting it and demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274;

 see Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The some evidence standard . . .

 is satisfied if there is any evidence in the record that could support the conclusion reached by the

 disciplinary board.") (citation and quotation marks omitted). The "some evidence" standard is

 much more lenient than the "beyond a reasonable doubt" standard. Moffat, 288 F.3d at 981. "[T]he

 relevant question is whether there is any evidence in the record that could support the conclusion

 reached by the disciplinary board." Hill, 472 U.S. at 455-56.

        In assessing whether there is some evidence—any evidence—the Court does not re-weigh

 the evidence nor does it assess the credibility of any witnesses. See Webb v. Anderson, 224 F.3d

 649, 652 (7th Cir. 2000) ("It is not our province to assess the comparative weight of the evidence

 underlying the disciplinary board's decision."); Hill, 472 U.S. at 455 (noting that the "some



                                                   4
Case 1:19-cv-05020-JPH-TAB Document 14 Filed 04/21/21 Page 5 of 9 PageID #: 125




 evidence" standard "does not require examination of the entire record, independent assessment of

 the credibility of witnesses, or weighing of the evidence"). The Seventh Circuit has "characterized

 the 'some evidence' standard as a 'meager threshold.' . . . Once that threshold is crossed, we will

 not reverse." Jones v. Cross, 637 F.3d 841, 849 (7th Cir. 2011) (quoting Scruggs, 485 F.3d at 941).

        Here, Mr. Roach was disciplined for "Filing Frivolous Claims," which is defined as:

                Filing a civil claim or action found to be frivolous, unreasonable, or
                groundless by a federal, State, or administrative court.

                Or,

                Filing an unsuccessful judicial request for a time cut for a program
                that is not approved for a credit time award by the Department after
                being informed by the Department that no credit time award is
                available for the program.

                Or,

                Filing an unsuccessful judicial request for a time cut that has been
                previously awarded to the offender by the Department.

 Dkt. 10-9 at 8. The Warden relies on only the third provision, arguing that Mr. Roach violated

 that provision because he unsuccessfully requested more credit time after receiving the

 maximum "one-year credit for the completion of vocational programs." Dkt. 10 at 11.

        The conduct report states that Mr. Roach petitioned for an additional six months of credit

 time for vocational programs after he received the maximum credit for vocational programs. Dkt.

 10-1 at 1. It therefore provides some evidence to support the hearing officer's decision. Thus, the

 meager threshold of evidence sufficiency has been crossed. See Williams v. Smith, 728 Fed. App'x

 599, 600 (7th Cir. 2018) ("Conduct reports can satisfy" the some-evidence standard."). Moreover,

 in Mr. Roach's disciplinary hearing, the hearing officer considered the staff reports, the documents

 from state court, and Mr. Roach's statement, and found him guilty. Dkt. 10-6. The staff reports

 describe the nature of the state court action and why it was frivolous, and the court documents

                                                  5
Case 1:19-cv-05020-JPH-TAB Document 14 Filed 04/21/21 Page 6 of 9 PageID #: 126




 support the veracity of the staff reports. The staff reports and state court documents constitute

 "some evidence" to support the hearing officer's decision. The threshold of evidence sufficiency

 has been crossed. Habeas corpus relief based on a challenge to the sufficiency of the evidence is

 denied.

                2.      Denial of Witness

         In his second ground for relief, Mr. Roach argues that the hearing officer violated his due

 process rights by not presenting his attorney's statement at the hearing. Dkt. 1 at 4. Mr. Roach

 argues his attorney Lindsay Schneider's name, email, and phone number were on the state court

 documents and someone in IDOC should have contacted Schneider for a statement. Id. The

 disciplinary record furnished by the Warden indicates that the hearing officer twice postponed the

 hearing while awaiting the lawyer's statement, but there is no indication as to how the lawyer was

 contacted. 1

         Moreover, the Warden argues that Mr. Roach also failed to present this issue to the Facility

 Head during his administrative appeals. Dkt. 10 at 7. A review of the appeal supports the Warden's

 argument—the Facility Level appeal does not assert or suggest that the hearing officer violated

 Mr. Roach's due process rights by not contacting his lawyer for a statement. Dkt. 10-7. In his reply,

 Mr. Roach does not provide evidence or argument to rebut the Warden's assertion and evidence.

 See dkt. 13 at 5. He simply asserts that he exhausted his administrative remedies.




 1
   Mr. Roach attaches to his petition the declaration of attorney Lindsay Schneider. Dkt. 1-2. Mr.
 Schneider states that he was never contacted by anyone from the Pendleton Correctional Facility
 concerning Mr. Roach's "appeal." Id. Even with this statement, the record does not address the
 question of whose obligation it was to obtain Mr. Schneider's statement. But even if the record
 were clear on that question, the Court could not address it because of procedural default. 28 U.S.C.
 § 2254(b)(1)(A); Eads, 280 F.3d at 729.
                                                  6
Case 1:19-cv-05020-JPH-TAB Document 14 Filed 04/21/21 Page 7 of 9 PageID #: 127




        For the same reasons that the Court cannot consider a claim of retaliation in this case, the

 Court also cannot consider Mr. Roach's claim regarding his lawyer's statement and habeas corpus

 relief on this claim must be denied due to lack of exhaustion of administrative remedies. 28 U.S.C.

 § 2254(b)(1)(A); Eads, 280 F.3d at 729; Moffat, 288 F.3d 978 at 981.

                3.      No Meaningful Review or Citation to Evidence

        Mr. Roach argues in his third ground for relief that he was denied due process of law when

 the disciplinary hearing officer failed to conduct a meaningful review of the entirety of the

 evidence and provide specific citations to that evidence. Dkt. 1 at 5.

        There is no federal constitutional due process right to have a disciplinary hearing officer

 review all possible evidence in a disciplinary action. All that is required is that the decision is

 supported by some evidence. See Section C.1. Mr. Roach has not provided or pointed to evidence

 that without doubt shows the evidence relied on by the hearing officer was invalid or in some

 manner false. Construed as a third challenge to the sufficiency of the evidence, relief on this claim

 is denied.

        If the claim is construed as an assertion that the hearing officer failed to provide Mr. Roach

 with the basis for the guilty decision, that claim must also fail. While an inmate is entitled to a

 written statement identifying the evidence relied on and reason for the hearing officer's decision,

 see Scruggs, 485 F.3d at 941, the statement "needs only illuminate the evidentiary basis and

 reasoning behind the decision, Calligan v. Wilson, 362 F. App'x 543, 545 (7th Cir. 2009). The

 Report of Disciplinary Hearing provides that statement. Dkt. 10-6. This report shows that the

 hearing officer considered the staff reports, Mr. Roach's statement, and the state court documents.

 Id. The reason for the guilty decision was based on that evidence. Id. Mr. Roach's signature appears




                                                  7
Case 1:19-cv-05020-JPH-TAB Document 14 Filed 04/21/21 Page 8 of 9 PageID #: 128




 on the report, documenting that he received this statement. Id. Accordingly, Mr. Roach's claim,

 construed as a lack of the basis and reason for the guilty decision, is denied.

                 4.     Loss of Earned Credit Time Violated Petitioner's Liberty Interest

        Mr. Roach's fourth ground for relief repeats many of the same procedural facts he set forth

 in support of the other three grounds for relief, ending with a conclusory statement that the taking

 of his earned credit time violated his liberty interests. The Court discerns no federal constitutional

 habeas corpus claim in this section of the petition, and accordingly denies relief on this ground.

        D.       Conclusion

        None of the four grounds for relief presented in Mr. Roach's petition for a writ of habeas

 corpus have merit. "The touchstone of due process is protection of the individual against arbitrary

 action of the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of

 the charge, disciplinary proceedings, or sanctions involved in the events identified in this action,

 and there was no constitutional infirmity in the proceeding which entitles Mr. Roach to the relief

 he seeks. Accordingly, Mr. Roach's petition for a writ of habeas corpus challenging prison

 disciplinary case IRO 18-06-0004 is denied and this action is dismissed with prejudice. Final

 judgment consistent with this Order shall now issue.

 SO ORDERED.

Date: 4/21/2021




 Distribution:

 Russell W. Roach
 23 N. Berwick Avenue
 Indianapolis, IN 46222

                                                   8
Case 1:19-cv-05020-JPH-TAB Document 14 Filed 04/21/21 Page 9 of 9 PageID #: 129




 Monika P. Talbot
 Indiana Attorney General
 monika.talbot@atg.in.gov




                                       9
